Citation Nr: 1815063	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for degenerative changes of the cervical spine prior to July 27, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative changes of the cervical spine for the period from July 27, 2009 to October 24, 2011.

3.  Entitlement to a compensable evaluation for degenerative changes of the cervical spine for the period from October 25, 2011 to April 9, 2012.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative changes of the cervical spine from April 10, 2012 to August 2, 2016.

5.  Entitlement to an evaluation in excess of 20 percent for degenerative changes of the cervical spine from August 3, 2016 to July 24, 2017.

6.  Entitlement to an evaluation in excess of 10 percent for degenerative changes of the cervical spine from July 25, 2017.

7.  Entitlement to a compensable evaluation for chondromalacia of the right knee prior to July 27, 2009.

8.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee from July 27, 2009 forward.

9.  Entitlement to a compensable evaluation for chondromalacia of the left knee prior to July 27, 2009.

10.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee from July 27, 2009 forward.

11.  Entitlement to a compensable evaluation for right ankle strain, status-post chip fracture, prior to August 3, 2016.

12.  Entitlement to an evaluation in excess of 10 percent for right ankle strain, status-post chip fracture, from August 3, 2016 forward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Winston-Salem, North Carolina.

The Board remanded the issues on appeal for additional development, including VA examinations, in September 2015.  The requested examinations were performed, but were not compliant with a recent decision by the U.S. Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016).  In light of this, the Board remanded for additional examinations in June 2017, which were performed in July 2017.  

In September 2017, the Court issued a decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The July 2017 VA examinations were not compliant with Sharp. Accordingly, as discussed below, remand is required for additional examinations.

Since the Board's June 2017 remand, the RO reduced the rating for degenerative changes of the cervical spine from 20 percent to 10 percent, effective July 25, 2017.  This reduction will be considered as part of the continuing initial evaluation appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

During the July 2017 examinations, the Veteran reported that he has flare-ups of his knee and ankle disabilities, in that he experiences pain from walking and jogging. The Veteran did not report flare-ups during the July 2017 cervical spine examination, but has repeatedly reported flare-ups associated with his cervical spine disability including during his August 2016 VA examination, which he described as pain and soreness.

In all three examination reports, the examiner noted that the Veteran wasn't experiencing a flare-up at the time of the examination.  Due to this, the examiner indicated an inability to comment on, without resorting to mere speculation, whether pain, weakness, fatigability or incoordination significantly limit the Veteran's functional ability with flare-ups.

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court discussed a similar opinion and rationale and found such to be inadequate.  In this regard, the Court stated that "[b]ecause the VA examiner did not . . . estimate the veteran's functional loss due to flares based on all the evidence of record-including the veteran's lay information-or explain why she could not do so, the . . . examination was inadequate."  Sharp, 29 Vet. App. at 36 (emphasis added).

Additionally, the Court in Sharp reiterated that the Board can accept an examiner's statement that an opinion cannot be provided without resort to speculation, but "it must be clear that this is predicated on a lack of knowledge among the 'medical community at large' and not the insufficient knowledge of the specific examiner."  Sharp, 29 Vet. App. at 36 (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).  The examiner did not provide sufficient information for the Board to draw such a conclusion.

In light of the above, remand is required in order to ensure the Veteran is provided an examination in compliance with VA law.

Accordingly, the case is REMANDED for the following action:


1.  Obtain outstanding VA records of evaluation and/or treatment since April 2017.

2.  Schedule the Veteran for VA examinations to determine the severity of his ankle, knee and cervical spine disabilities.  

The examiner(s) must obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the Veteran.  The examiner must either estimate the Veteran's functional loss due to flares based on all the evidence of record, including the Veteran's lay information or explain why they cannot do so.  The examiner's determination in this regard should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

3.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




